Citation Nr: 0728384	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  03-30 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left upper leg 
disorder. 

2.  Entitlement to service connection for a right knee 
disorder. 

3.  Entitlement to service connection for a left knee 
disorder. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1990 to July 1990.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a June2003 rating 
decision by the Roanoke Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2007, the 
veteran testified at a Central Office hearing before the 
undersigned; a transcript of that hearing is of record.  

The veteran's DD Form 214 reveals that he was given an 
"uncharacterized" discharge at the time of his entry level 
separation in July 1990.  The relevant VA regulation provides 
that if a former service member did not die in service, 
pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable. 38 C.F.R. § 
3.12(a) (2006).  Where enlisted personnel are 
administratively separated from service on the basis of 
proceedings initiated on or after October 1, 1982, the 
separation may be classified as one of three categories of 
administrative separation that do not require 
characterization of service by the military department 
concerned. 38 C.F.R. § 3.12(k).  The veteran's entry level 
separation falls under one of the enumerated categories of 
administrative separations discussed in 38 C.F.R. § 3.12(k) 
and is considered to be under conditions other than 
dishonorable.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.

The September 2003, supplemental statement of the case (SSOC) 
was the last time the RO made a determination concerning the 
veteran's claim for a left upper leg disorder.  Since then, 
additional treatment records (including records considered in 
the SSA determination) that have not been previously 
considered were associated with the claims file.  This 
evidence includes symptoms such as leg weakness and pain that 
may or may not be related to an upper leg disorder.  The 
evidence has not been considered by the RO, and the veteran 
has not waived initial AOJ consideration of the evidence.  
Also, the Board notes that although the RO issued a December 
2005 supplemental statement of the case in an attempt to 
address the additional treatment records, the RO erroneously 
addressed the issue as a left lower leg condition.  
Consequently, the Board has no recourse but to remand the 
claim for a left upper leg disorder to the RO or Appeals 
Management Center (AMC) for initial review of the additional 
evidence received.  

Essentially, the veteran contends that he sustained a left 
upper leg and bilateral knee injuries while doing physical 
training and running in the service, and that the injuries 
caused a chronic left upper leg disorder and chronic 
tendonitis in the knees.  He contends that the knee disorders 
were aggravated by postservice motor vehicle accident.  The 
allegations appear to be (at least in part) consistent with 
medical records in the claims file that showed that the 
veteran was treated in service for a mild hamstring pull and 
bilateral patellar tendonitis.  Post service medical records 
confirmed that the veteran sustained significant lower 
extremity injuries in a motor vehicle accident in January 
1991 including bilateral tibia fractures, right leg ligament 
injury, and left lower extremity neurovascular injury for 
which he has since undergone multiple surgeries including 
intramedullary rodding and repair of the leg ligaments, 
removal and reinsertion of the external device, and 
posterolateral bone grafting.  However, as the most recent 
medical records (in February 2004) include a diagnosis of 
tendonitis, the same diagnosis noted in service, a VA 
examination is necessary in order to determine whether there 
is any link between the treatment sought in service and any 
current knee condition(s).  Also, the current diagnosis 
regarding the veteran's left upper leg is not clear and a VA 
examination is indicated.   

It appears that pertinent medical records remain outstanding.  
Complete treatment records from Dr. R. S. have not been 
associated with the claims file.  As such records may have 
some bearing on the veteran's claim, they should be obtained.  
Also, the record indicates that the veteran received periodic 
treatment for his knee disorders, however, the last dated 
record associated with the claims file is from 2004.  More 
recent records should be obtained as well.  

The RO/AMC should ensured that the appellant has been provided 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date. 

Accordingly, the case is REMANDED for the following action:

1. The appellant should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO/AMC should ask the veteran 
to identify any health care providers 
who saw/treated him for an upper left 
leg disorder and bilateral knee 
disorders since his discharge from 
service that have not been previously 
associated with the claims file.  The 
RO/AMC should obtain complete records 
of any left upper leg disorder and 
bilateral knee disorders from the 
sources identified.  The RO/AMC should 
specifically obtain any treatment 
records from Dr. R. S.  The veteran 
must assist in this development by 
providing the requested identifying 
information and any necessary releases.  
The veteran should be advised of the 
provisions of 38 C.F.R. § 3.158, and 
advised that his claim may be processed 
under those provisions should he fail 
to cooperate.  

3.  The RO/AMC should arrange for a VA 
orthopedic examination to ascertain 
whether any current left upper leg and 
bilateral knee disorders are related to 
service.  The veteran's claims file 
must be available to the examiner for 
review, and the examiner should note 
the postservice intercurrent injuries.  
If it is determined that the veteran 
has both bilateral knee disorders due 
to injury in service and bilateral knee 
disorders due to postservice injuries, 
the examiner should distinguish, to the 
extent possible the nature and degree 
of the pathology stemming from each 
etiologic factor.  Also, if it is 
determined that the veteran has both a 
left upper leg disorder due to injury 
in service and a left upper leg 
disorder due to postservice injuries, 
the examiner should distinguish, to the 
extent possible the nature and degree 
of the pathology stemming from each 
etiologic factor.  The examiner should 
explain the rationale for any opinion 
given.  The veteran should be properly 
notified of the examination and of the 
consequences of his failure to appear.

4.  The RO/AMC should then readjudicate 
the claims.  If any claim remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant and 
his representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



